Exhibit 10.3

MASSEY ENERGY COMPANY

Restricted Unit Agreement

[Number] Restricted Units

THIS AGREEMENT dated as of the 23rd day of November, 2010, between MASSEY ENERGY
COMPANY, a Delaware corporation (the “Company”), and [                    ]
(“Participant”) is made pursuant and subject to the provisions of the Massey
Energy Company 2006 Stock and Incentive Compensation Plan, as amended from time
to time (the “Plan”), a copy of which is attached. All capitalized terms used
herein that are defined in the Plan have the same meaning given them in the
Plan.

1. Award of Restricted Units. Pursuant to the Plan, the Company, on November 23,
2010 (the “Grant Date”), granted to Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions herein
set forth, an award of [            ] Restricted Units. The Restricted Units
shall become earned and payable only in cash as more fully set forth herein.
Payment of the value of the Restricted Units which become Vested (as defined
below) shall be made on the date the Restricted Units become Vested.

2. Restrictions. Except as provided in this Agreement, the Restricted Units are
nontransferable and are subject to a substantial risk of forfeiture during the
Period of Restriction. The Period of Restriction starts on the Grant Date and
ends when the Restricted Units Vest or are forfeited.

3. Vesting. Subject to Paragraph 5 and except as provided in Paragraphs 4 and 6,
Participant’s interest in the Restricted Units shall become transferable and
nonforfeitable (“Vested”) with respect to one-third of the Restricted Units on
each of November 23, 2011, November 23, 2012, and November 23, 2013.

4. Death or Disability. If Participant dies or becomes permanently and totally
disabled within the meaning of Section 22(e)(3) of the Internal Revenue Code, as
amended (the “Code”), (“Permanently and Totally Disabled”) while in the employ
or service of the Company or a Subsidiary and prior to the forfeiture of the
Restricted Units under Paragraph 5, Participant’s right to receive the
Restricted Units shall be fully “Vested” (i.e., the restrictions on transfer and
risk of forfeiture in Paragraph 2 shall lapse).

5. Forfeiture. Subject to Paragraphs 4 and 6, all Restricted Units that are not
then Vested shall be forfeited if Participant’s employment or service with the
Company and its Subsidiaries terminates for any reason other than on account of
Participant’s death or becoming Permanently and Totally Disabled. In addition,
Participant agrees that this Agreement and the receipt of this award are
conditioned upon Participant not disclosing the terms of this Agreement or the
receipt of the Restricted Units to anyone other than Participant’s spouse,
confidential financial advisor, or senior management of the Company prior to the
date Participant is Vested in the Restricted Units. If Participant discloses
such information to any person other than those named in the prior sentence,
except as may be required by law, Participant agrees that this award will be
forfeited.



--------------------------------------------------------------------------------

6. Change in Control. Notwithstanding any other provision of this Agreement,
Participant’s right to receive the Restricted Units shall be fully Vested to the
extent not then Vested if Participant’s employment is terminated by the Company
or an Affiliate without Cause within two years following a Change in Control.
For purposes of this Agreement, Cause shall occur upon:

(i) the willful and continued failure by Participant substantially to perform
Participant’s duties with the Company or an Affiliate (other than any such
failure resulting from Participant’s incapacity due to physical or mental
illness) after written demand for substantial performance is delivered to
Participant by the Company or an Affiliate which specifically identifies the
manner in which the Company or Affiliate believes that Participant has not
substantially performed Participant’s duties,

(ii) Participant’s willful breach of fiduciary duty, willful violation of any
law, rule, or regulation (other than traffic violations or similar offenses),
willful violation of a final cease and desist order or willfully engaging in any
other gross misconduct which is materially and demonstrably injurious to the
Company or any Affiliate, or

(iii) Participant’s conviction of, or pleading guilty or nolo condentere to, the
commission of a felony involving fraud, embezzlement, theft or moral turpitude.

For purposes hereof, no act, or failure to act, on Participant’s part described
in clause (i) or (ii) above shall be considered “willful” unless done, or
omitted to be done, by Participant not in good faith and without reasonable
belief that Participant’s action or omission was in the best interest of the
Company and its Affiliates. The fact that Participant is or shortly may be
“retirement eligible” and thus eligible for or entitled to post-retirement
benefits from any plan, arrangement or program sponsored, participated in or
contributed to by the Company or an Affiliate shall not prevent Participant’s
termination from being considered for Cause.

7. Notice. Any notice or other communications given pursuant to this Agreement
shall be in writing and shall be personally delivered or mailed by United States
registered or certified mail, postage prepaid, return receipt requested, to the
following addresses:

 

If to the Company:   

By hand-delivery:

   By mail:

Massey Energy Company

   Massey Energy Company

Attention: Corporate Secretary

   Attention: Corporate Secretary

4 North Fourth Street

   P.O. Box 26765

Richmond, Virginia 23219

   Richmond, Virginia 23261 If to Participant:   

[Name]

  

[Address]

  

[Address]

  

8. Fractional Units. A fractional Restricted Unit shall not Vest hereunder, and
when any provision hereof may cause a fractional Restricted Unit to Vest, any
Vesting in such fractional Restricted Unit shall be postponed until such
fractional Restricted Unit and other fractional Restricted Units equal a Vested
whole Restricted Unit.

 

2



--------------------------------------------------------------------------------

9. No Right to Continued Employment or Service. This Agreement does not confer
upon Participant any right to continue in the employ or service of the Company
or a Subsidiary, nor shall it interfere in any way with the right of the Company
or a Subsidiary to terminate such employment or service at any time.

10. Change due to Capital Adjustments. The terms of this Agreement shall be
adjusted as the Committee determines and as provided in the Plan for events
which, in the judgment of the Committee, necessitates such action.

11. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.

12. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof or as duly amended.

13. Participant Bound by Plan. Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof which
are incorporated by reference into this Agreement.

14. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

15. Employment and Service. In determining cessation of employment or service,
transfers between the Company and/or any Subsidiary shall be disregarded, and
changes in status between that of a Member, a Non-Employee Service Provider and
a Non-Employee Director shall be disregarded.

16. Taxes. Participant shall make arrangements acceptable to the Company for the
satisfaction of income and employment tax withholding requirements attributable
to the Vesting or payment of this Award.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his or her signature hereto.

 

MASSEY ENERGY COMPANY By:  

 

Name: Baxter F. Phillips, Jr. Its: President

 

[Participant]

 

3